Citation Nr: 1722488	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Cleo Hogan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

In April 2015, the Board remanded the claim for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met, to include on an extraschedular basis.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter to the Veteran in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran with multiple appropriate examinations, most recently in July 2012.  The VA examination reports are thorough and supported by the medical treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Based on the February 2016 decision by the Director, Compensation Service, regarding entitlement to TDIU on an extraschedular basis and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Board notes that the Veteran's service-connected disabilities include residual instability, fracture medial condyle, left femur, rated as 20 percent disabling; residual limitation of motion and degeneration due to left knee injury, rated as 10 percent disabling; right knee degenerative joint disease, rated as 10 percent disabling; right knee degenerative joint disease, rated as 10 percent disabling; gastroesophageal reflux disease and chronic gastritis (GERD), rated as 10 percent disabling; and degenerative disc disease of the lumbar spine, rated as 10 percent disabling.  The Veteran's combined disability rating is 50 percent and none of the exceptions contained in 38 C.F.R. § 4.16 are applicable.  (The regulation addresses one or both upper extremities or one or both lower extremities, rather than a combination of all extremities.  In addition, the disabilities are not of a single system.)  Therefore, the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Based on the evidence (discussed in greater detail below), in April 2015 the Board remanded the TDIU claim for referral to the Director, Compensation Service, for extraschedular consideration.  As discussed below, the Director concluded that the record did not show an exceptional or unusual disability picture as to render the application of the regular rating schedular standards impractical nor did they interfere with employment and, therefore, found that entitlement to TDIU on an extraschedular basis was not warranted.

Records indicate that the Veteran was employed by the United States Postal Service (USPS) from July 30, 1978, to January 30, 2009, when he was able to retire based on time in service.  Private treatment records document that the Veteran carried mail from 1983 to 2002, at which point he was moved to a modified position due to ongoing left knee problems that had worsened to the point that he could no longer perform the regular duties of a mail carrier.  During a September 2002 VA examination, the Veteran indicated that his current duties involved primarily office or desk-type work.  A September 2002 private treatment record noted that the Veteran had problems with standing and walking, but that he sat most of the time at work and was able to work.  An August 2004 note from a private physician indicated that the Veteran was restricted to working 8 hours a day and 5 days per week.  During a November 2004 VA examination, the Veteran reported that he had restrictions at work due to his service-connected left knee disability, which included limitation on the amount of carrying and other activities.  In an August 2005 VA treatment record, the Veteran continued to work with restrictions, but did not believe that he would be able to work for much longer.  A November 2005 VA examination also documented the Veteran's continued work at the post office on limited duty with multiple restrictions.  When he would get a few days off from work his knee pain would subside significantly and got to the point where the pain was tolerable.  In December 2006, the Veteran noted that his employer had agreed to accommodate his problems at work.  In January 2007, the Veteran reported that he had advanced to a supervisory position, but that he had been removed from the position because he was handicapped.  He did not discuss the specific medical problems that he believed resulted in his demotion.  In March 2007, the Veteran indicated that he had met with the accommodation board at work and it had been recommended that he could be accommodated with a bicycle, stroller, or cane, which the Veteran thought would be helpful.  In July 2007, the Veteran requested that his doctor's note regarding restrictions be changed to allow him up to 2 hours per day of walking and standing.  He still used a cane in the afternoon.  

In January 2008, the Veteran underwent a left knee partial medial meniscectomy and chondral debridement of the medial femoral condyle.  At the time of surgery, the Veteran also had a noted partial tear of the anterior cruciate ligament.  A February 2008 letter from a private physician opined that using a lightweight walker or cane would improve the Veteran's walking and standing limitations at work.

During a January 2009 VA examination for the Veteran's GERD, he indicated that he was retiring in 3 days from the post office and that he was eligible for retirement because of his age and years of service.  He reported experiencing nausea 3 to 4 times per week, but denied vomiting.  He experienced regurgitation with food particles in his throat when lying flat that occurred about once or twice per month.  The Veteran denied hematemesis and was uncertain about the existence of black stool.  He denied undergoing stomach surgery, but reported having diarrhea with 2 to 3 bowel movements per day that occurred once or twice per week.  He also reported having constipation associated with bloating 3 to 4 times a month.  During that time he had no bowel movements for 1 to 1 and a half days.  Otherwise he reported having 1 to 2 bowel movements per day with well-formed stools.  The Veteran had abdominal pain with his constipation that lasted for hours and generally occurred at night.  The severity was 7 to 8 on a scale of 1 to 10 and occurred once or twice per month.  The Veteran had daily heartburn and indigestion, as well as difficulty swallowing.  He denied hospitalization for his gastrointestinal problems.  He had a good appetite, but had intentional weight loss of 20 pounds in the last 3 to 4 months.  He denied a history of abdominal trauma.

In his March 2009 claim for entitlement to TDIU, the Veteran stated that he left his job at USPS due to disability.  In a statement received in March 2009, the Veteran described back problems while working at USPS, with work restrictions due to the back pain.  

A June 2009 VA examination for the back and left knee indicated that the Veteran had low back pain when bending or sitting or sleeping in one position for too long.  He also had pain when going for long walks.  The pain in the back was a 3 or 4 out of 10 and 5 to 6 out of 10 in the left knee.  There was no bowel or bladder dysfunction.  The Veteran walked 3 miles 4 to 5 times per day and did not have problems with activities of daily living.  He previously had worked at the USPS, but was retired.  The examiner noted that the Veteran would not be able to do any type of work requiring heavy lifting or prolonged standing or walking.  The Veteran used a left knee brace when working around the house, but otherwise did not use a brace.  The Veteran denied flare-ups and there had been no doctor-prescribed bed rest.  He had arthroscopic surgery on the left knee 1 and a half years previously, as well as a partial meniscectomy.  There were no other surgeries.  There was knee pain with extended sitting or driving and he experienced swelling and popping with pain.  On examination, the Veteran had full sensation, normal muscle strength, and normal reflexes.  Range of motion of the thoracolumbar spine showed forward flexion to 70 degrees, extension to 30 degrees, 25 degrees of right and left lateral rotation and right lateral bending, and 20 degrees of left lateral bending.  Active and passive motion was the same and there was no change on repetition.  There was mild pain on flexion and mild tenderness to palpation of the lumbar spine.  There was no spasm or weakness.  Left knee flexion was to 110 degrees and extension was limited to 5 degrees.  Active and passive ranges of motion were the same and there was no change on repetition.  There was no pain on motion.  Lachman's and anterior drawer testing both were positive.  There was no muscle loss in the knee associated with the knee.  As to the Veteran's overall occupational functioning, the examiner indicated that his knee and back problems would preclude prolonged standing, walking, bending, and heavy lifting.  The examiner noted that the Veteran had worked at the USPS where the Veteran "would just sit down and use his hands for the majority of []his work."  The examiner indicated that the Veteran retained the ability to perform this type of work.

In support of his claim, the Veteran submitted an April 2010 private Vocational Assessment and Transferable Skill Analysis Report.  The report discussed the Veteran's history and current symptoms of an antalgic limp due to left knee pain, for which he used a knee brace, and that he walked with a cane.  The limp had resulted in low back pain.  The rehabilitation specialist indicated that these problems severely affected the Veteran's ability to perform his job at the USPS, resulting in him taking retirement.  The Veteran felt as though he had been forced out of the job and he had been unable to find suitable employment since leaving USPS.  The Veteran continued to have substantial left knee pain, which he treated with pain medication and a brace.  The Veteran's educational history included a bachelor's degree in journalism and advertising, as well as an MBA.  The Veteran's past work history included jobs as a vocational counselor, entitlement officer involving supervisory activities and the collection and disbursement of funds, payroll clerk, letter carrier, and a supervisor in customer service.  The Veteran felt that he had been forced out of his job because his final supervisory job at USPS put too great a strain on his knees and GERD and felt that his assignments were in response to past employment discrimination claims he had raised.  The Veteran had attempted to obtain other employment following retirement, but had been unsuccessful.  The rehabilitation specialist concluded that the Veteran had a significant vocational impairment as a result of his physical problems and that within a reasonable degree of vocational certainly he currently was unable to maintain substantial gainful activity.  The rationale reiterated much of the Veteran's medical history and indicated that light work required exerting up to 20 pounds of force occasionally and/or up to 10 pounds of force frequently and usually required walking or standing to a significant degree.  As the Veteran required a cane to stand and walk and that he held the cane in his dominant right hand that he would be unable to work while standing or walking.  Increased activity would cause increased pain in the low back and left knee, which would affect concentration, persistence, and pace on the job.  In addition, with respect to sedentary employment, the Veteran had pain with prolonged sitting, so he would require a job that allowed for movement and adjustment as necessary.  In addition, he required the use of a cane in his dominant right hand while standing.  For these reasons, the specialist concluded that the limitation would render the Veteran unable to perform sedentary work.  The record noted that the Veteran walked 3 miles per day 3 to 4 days per week, to control his weight and GERD.  The GERD caused sleep problems due to acid reflux.  He only slept 2 hours at a time and would take 2 naps during the day.

In February 2012, the Veteran underwent a VA examination for his GERD.  His symptoms included persistent recurrent epigastric distress and sleep disturbances occurring 4 or more times per year and lasting 10 days or more.  The Veteran also had transient nausea.  The examiner indicated that the GERD had no impact on the Veteran's ability to work. 

The Veteran underwent a VA examination for the knees in March 2012.  The Veteran reported severe left knee pain that was worse with extended walking and sitting.  He was unable to walk without a cane.  There were flare-ups that were worse without the cane.  Left knee flexion was to 100 degrees, with pain onset at 90 degrees; and extension to 20 degrees, with pain onset at 20 degrees.  Following repetitive motion testing, extension was unchanged, but flexion was decreased to 95 degrees.  There was functional loss due to less movement than normal, weakened movement, instability, and pain on movement.  Muscle strength was normal in knee flexors and extensors.  There was some medial-lateral instability.  The meniscal injury resulted in frequent episodes of joint pain and effusion.  

The Veteran was afforded a VA examination for his back in April 2012.  The Veteran reported ongoing back pain without specific treatment.  There were flare-ups 3 times per month due to moving the wrong way that was relieved with time.  On examination, range of motion of the lumbosacral spine showed forward flexion to 90 degrees or more, extension to 15 degrees, and right and left lateral flexion and rotation to 30 degrees or more.  There was no objective evidence of pain in any of the arcs of motion.  There was no change in ranges of motion with repetitive motion testing.  The examiner indicated that there was no functional loss due to the lumbosacral spine problems.  There was no guarding or muscle spasms and muscle strength was normal.  The Veteran had normal reflexes and there was no muscle atrophy.  Sensation also was normal.  The examiner concluded that the low back disability had no impact on the Veteran's ability to work.  

The Veteran was afforded a VA examination for his low back disability in July 2012.  The Veteran reported flare-ups with lifting and bending, which forced him to avoid exercises.  On examination, forward flexion of the lumbosacral spine was 90 degrees or greater, with pain onset at 90 degrees or greater; extension to 20 degrees, with pain onset at 20 degrees; right lateral flexion and rotation were to 20 degrees, with pain onset at 20 degrees; and left lateral flexion and rotation were to 10 degrees, with pain onset at 10 degrees.  There was no further loss of motion with repetitive motion testing.  There was functional loss due to less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was tenderness to palpation in the paraspinal musculature of the lumbar spine.  Lower extremity muscle strength was 5 out of 5 in all joints.  Reflexes and sensation were normal.  The low back disability did affect the Veteran's ability to work, as he was unable to perform heavy lifting or prolonged standing / walking.  That said, the Veteran could perform sedentary work.  

The Veteran was afforded a VA examination for the bilateral knees in July 2012.  The Veteran reported bilateral knee pain, with flare-ups with prolonged walking and standing.  When he experienced such problems he had to stop and rest.  On range of motion testing right knee flexion was to 130 degrees and extension to 0 degrees.  Left knee flexion was to 90 degrees and the Veteran had extension limited to 10 degrees.  Range of motion was unaffected by repetitive motion testing.  There was functional loss due to less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  Muscle strength testing was normal for both knees and there was no evidence of instability.  The Veteran had a history of left meniscal tear with frequent episodes of joint pain and effusion.  He regularly used a knee brace.  The bilateral knee disabilities did affect the Veteran's ability to work, as he was unable to perform heavy lifting or prolonged standing / walking.  

During his January 2015 Board hearing, the Veteran's representative contended that the Veteran took normal retirement and did not attempt to qualify for disability retirement from USPS because of the long delay in the decision process.  The attorney also argued that the Veteran's advanced degrees now were obsolete because the Veteran never worked in those areas.  The Veteran drove 4 or 5 times per week.  He mostly stayed at home and tried to sit as much as possible, other than doing some chores around the house and walking 3 miles.  The Veteran also indicated that he would cook, including using a crock pot or cooking on a grill.  

Pursuant to the Board's remand directives, the matter was sent to the Director, Compensation Service, for extraschedular consideration.  In a February 2016 letter, the Director noted that the evidence failed to show an unusual or exception disability with related factors such as frequent periods of hospitalization or marked interference with employment due to the service-connected disabilities.  The GERD, bilateral knee, and back disabilities did not render the Veteran unemployable.  The record noted the 2010 vocational assessment "indicating that the limitations of the Veteran's low back and left knee would render him unable to sustain gainful employment, [but] there are multiple other opinions and facts of record that demonstrate the contrary.  The evidence of record demonstrates that he retired from USPS job after 30 years with them, even after they had accommodated him to do sedentary work.  He did not retire due to disability.  Furthermore, several VA medical examiners have opined that his service-connected conditions do not impede him from obtaining or maintaining all types of gainful employment."

Irrespective of the February 2016 conclusions of the Director, Compensation Service, the Board notes that in Kuppamala v. McDonald, 27 Vet. App. 447 (2015) the Court of Appeals for Veterans Claims held that an extraschedular decision by the Director, Compensation Service, is one of fact that is reviewable by the Board on a de novo basis and that the Board may assign an extraschedular rating when reviewing either a grant or a denial of an extraschedular rating by the Director.  

Having reviewed the evidence of record, the Board concludes that entitlement to TDIU on an extraschedular basis is not warranted.

In reaching that conclusion, the Board acknowledges that there is potentially conflicting medical evidence as to the effect that the Veteran's service-connected disabilities have on his ability to work.  The Board has considered the conclusions of the April 2010 private vocational assessment.  As discussed above, the rehabilitation specialist concluded that the Veteran was unemployable due to his service-connected disabilities.  In support of the conclusions reached, the consultant cited to ongoing symptoms and treatment involving the low back and left knee.  The consultant concluded that the Veteran could not engage in light or sedentary work.  The Veteran could not engage in light work because he required a cane while standing or walking, which he held in his dominant right hand.  As such, he could not work while standing or walking.  As to sedentary work, the Veteran required a job where he could adjust between sitting and standing as needed for his back and knee pain and, similar to light duty, could not work while standing.  The Board acknowledges these conclusions, but finds that they are unsupported by the evidence of record.  The evidence demonstrates that the Veteran's final positions at USPS were sedentary in nature.  There is no evidence to suggest that the Veteran was unable to stand and stretch or otherwise relieve his back and knee pain caused by extended sitting.  By contrast, the record is replete with evidence that the USPS on multiple occasions accommodated the Veteran's physical limitations due to his service-connected disabilities.  Given the history of accommodating the Veteran's disabilities, there is nothing to support a conclusion that USPS would have been unable or unwilling to accommodate the need to periodically stand up to relieve his back and knee pain from extended sitting.  To the contrary, the description of the Veteran's duties in the April 2010 vocational assessment suggest that intermittent movement would have been beneficial to completing his job duties.  As to the inability to work while standing or walking due to the use of a cane in the right hand, there is nothing to suggest that the Veteran's job duties at USPS required him to use his dominant hand for work purposes while standing or walking.  The Board also finds it extremely significant that the Veteran is able to walk 3 miles per day multiple days per week, which demonstrates that he is able to ambulate extended distances on a regular basis.  Given his ability to walk extended distances when using a cane and otherwise his ability to sit for extended periods of time with the caveat that he must intermittently stand to relieve his back and knee pain, the Veteran would be able to engage in numerous work tasks and duties.  The absence of muscle atrophy indicates use.  Testing also has demonstrated a high level of reading proficiency and the Veteran's education level clearly does not preclude work in a sedentary environment.  In light of the foregoing, the Board finds the conclusions expressed in the April 2010 private vocational assessment of extremely limited probative value.

By contrast, multiple VA examination reports have concluded that the Veteran's service-connected disabilities would not affect sedentary work activities.  These conclusions were based on an interview of the Veteran, review of the records, physical examination, and appropriate diagnostic testing.  The Board finds these conclusions of significant probative value as they are more consistent with the other evidence of record.

The Board has considered the Veteran's contentions and the April 2010 private vocational assessment notation regarding the effects of the Veteran's GERD on his sleep.  That said, the private vocational assessment did not attribute the Veteran's asserted unemployability to his GERD and there is a subsequent VA examination report that specifically found that the Veteran's GERD did not impact his occupational functioning.  In addition, the Board notes that the Veteran has non-service connected psychiatric problems that also affect his sleep.  Thus, there is potentially contradictory evidence as to the degree to which the Veteran's lack of sleep is attributable to his service-connected GERD.  Thus, the Board does not find that the fact that the Veteran requires multiple naps every day during work hours to render him unable to secure and follow a substantially gainful occupation due to service-connected disability.

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability.  However, the 50 percent schedular rating currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


